Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about August 3, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he committed the act of unlawful possession of a weapon by a person under 16, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and imposed a period of probation. The court adopted the least restrictive dispositional alternative consistent with appellant’s needs and the needs of the community (see Matter of Katherine W., 62 NY2d 947 [1984]), given the seriousness of the offense and appellant’s poor school record. Appellant brought a knife to school and brandished it at a schoolmate, which resulted in injury to the other boy. Concur—Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Richter, JJ.